Exhibit 10.2
TERMINATION OF PURCHASE AGREEMENT
     THIS TERMINATION OF PURCHASE AGREEMENT (this “Agreement”), dated as of
August 2, 2009, is entered into by and between Hicks Acquisition Company I,
Inc., a Delaware corporation (the “Company”), Thomas O. Hicks (the “Buyer”) and
HH-HACI, L.P. (collectively, the “Parties,” and each, a “Party.”)
PRELIMINARY STATEMENTS
     A. The Buyer and the Company have entered into a Co-Investment Securities
Purchase Agreement dated as of September 26, 2007 (the “Purchase Agreement”);
and
     B. Upon the advice of financial advisors and a majority of the independent
directors of the Company, the Company wishes to terminate the Purchase
Agreement.
STATEMENT OF AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and the agreements set
forth below, the Parties hereto agree as follows:
     1. Termination. The Purchase Agreement is hereby terminated and of no
further force and effect. For the avoidance of doubt, Section 6.1 (Failure to
Purchase) of the Purchase Agreement is hereby rendered null and void.
     2. Authority. Each Party represents that such Party has full power and
authority to enter into this Agreement, and that this Agreement constitutes a
legal, valid and binding obligation of such Party, enforceable against such
Party in accordance with its terms.
     3. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which
will constitute one and the same agreement.
     4. Applicable Law. This Agreement, the entire relationship of the Parties,
and any litigation between the Parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of Delaware, without giving effect
to its choice of laws principles.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement to be
effective as of the date first set forth above.

                          COMPANY:    
 
                        HICKS ACQUISITION COMPANY I, INC.    
 
                        By:   /s/ Joseph B. Armes                          
Joseph B. Armes             President, Chief Executive Officer             and
Chief Financial Officer    
 
                        BUYER:    
 
                        /s/ Thomas O. Hicks                   Thomas O. Hicks  
 
 
                        HH-HACI, L.P.    
 
                            By: HH-HACI GP, LLC,
its general partner    
 
                   
 
          By:   /s/ Thomas O. Hicks    
 
                   
 
              Thomas O. Hicks    
 
              Sole Member and Manager    

 